PER CURIAM.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we find no error in the trial court’s denial of Tony Bolden’s claims
*515that his trial counsel was ineffective. However, as the State points out, Bolden was improperly sentenced to twenty-five years’ imprisonment for attempted robbery with a deadly weapon, a second degree felony punishable by a maximum of fifteen years. §§ 812.13(2)(a), 777.04(4)(d), 775.082(3)(c), Fla. Stat. (1993). Bolden’s judgment incorrectly reflects that this offense is a first degree felony punishable by life.
Accordingly, we reverse Bolden’s sentence for attempted robbery with a deadly weapon and remand for resentencing and correction of the judgment to reflect the proper degree of the offense. This case is affirmed in all other respects.
FULMER, A.C.J., and WHATLEY, J., and SCHEB, JOHN M., (Senior) Judge, Concur.